Press Release FOR IMMEDIATE RELEASE Contact:Liz Kaminski Telephone:219-362-7511 LAPORTE BANCORP, INC. ANNOUNCES QUARTERLY CASH DIVIDEND November 14, 2012, LaPorte Bancorp, Inc. (NASDAQ Capital: LPSB) today announced that its Board of Directors declared a quarterly cash dividend of $0.04 per common share.The dividend will be paid on or about December 5, 2012, to stockholders of record as of the close of business on November 26, 2012.This represents a dividend yield of 1.9 percent based on the price per share of $8.60 at the close of markets on November 8, 2012, the date on which the Board approved the dividend. Founded in 1871, The LaPorte Savings Bank is an Indiana-chartered savings bank that operates eight full service locations in the LaPorte and Porter County regions of Northwest Indiana.As a community-oriented savings bank, the Bank offers a variety of deposit and loan products to individuals and small businesses. Investors may obtain additional information about LaPorte Bancorp and the Bank on the internet at www.laportesavingsbank.com, under Investor Relations.
